     Case 2:19-cv-02416-WBS-AC Document 17 Filed 07/30/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    QUINTIN R. CROSS,                                 No. 2:19-cv-2416 WBS AC P
12                       Plaintiff,
13           v.                                         ORDER
14    T. MEZA, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed a request for copies of the complaint

18   and docket sheet, ECF No. 15, and a motion for a sixty-day extension of time to file an amended

19   complaint, ECF No. 16. Court records also show that plaintiff has now paid the filing fee in full.

20   Accordingly, the June 7, 2021 Findings and Recommendations recommending that plaintiff’s

21   application to proceed in forma pauperis be denied will be vacated, and the motion will instead be

22   denied as moot.

23          Plaintiff’s request for copies is accompanied by an incomplete trust account withdrawal

24   order. ECF No. 15 at 2. It appears plaintiff intends for the court to complete the withdrawal slip

25   so that he can obtain copies of his complaint and the docket. The court will not complete the

26   withdrawal slip, but will provide plaintiff with the information he needs to complete the form

27   himself. The Clerk’s Office provides copies at a rate of $0.50 per page and the original complaint

28   is seventeen pages while the docket sheet is currently four page. Therefore, plaintiff will need to
     Case 2:19-cv-02416-WBS-AC Document 17 Filed 07/30/21 Page 2 of 2


 1   have a check for $10.50 sent to the court. The check should be addressed to “Clerk, USDC” and
 2   mailed to 501 I Street, #4-200, Sacramento, CA 95814. Under the “Purpose” portion of the
 3   withdrawal slip, plaintiff should state that it is for copies of the complaint (ECF No. 1) and docket
 4   sheet in Cross v. Meza, No. 2:19-cv-2416 WBS AC P, and he should ask the CDCR to include
 5   that information on or with the check or include a copy of this order with the check. When
 6   plaintiff submits his withdrawal slip, he should include a copy of this order so that the officer
 7   processing the request understands what information plaintiff’s check needs to include.
 8          Plaintiff also seeks an additional sixty days to file an amended complaint, based in part
 9   upon his need to obtain additional copies of the original complaint and the time it will take to do
10   so. ECF No. 16. The deadline to file an amended complaint is currently August 5, 2021. Good
11   cause appearing, the request will be granted.
12          Accordingly, IT IS HEREBY ORDERED that:
13          1. The June 7, 2021 Findings and Recommendations, ECF No. 11, are VACATED.
14          2. Plaintiff’s motion to proceed in forma pauperis, ECF No. 2, is DENIED.
15          3. Plaintiff’s motion for copies of the complaint and docket, ECF No. 15, is DENIED
16   without prejudice to a request accompanied by the proper fees.
17          4.   Plaintiff’s motion for an extension of time, ECF No. 16, is GRANTED and plaintiff
18   shall have an additional sixty days, up to and including October 4, 2021, to file an amended
19   complaint. No further extensions of time will be granted absent a showing of extraordinary
20   circumstances.
21   DATED: July 30, 2021
22

23

24

25

26

27

28
                                                        2
